Exhibit 10.5

STATE OF CONNECTICUT
DEPARTMENT OF SOCIAL SERVICES

CONTRACT AMENDMENT

         
Amendment Number:
  10
Contract #:
  093-HUS-FCHP-1
Contract Period:
  08/11/2001 – 01/31/2005
Contract Name:
  FIRSTCHOICE HEALTHPLANS OF CONNECTICUT, INC.
Contractor Address:
  116 Washington Avenue, North Haven, CT 06473

Contract number 093-HUS-FCHP-1 by and between the Department of Social Services
(the “Department”) and Firstchoice Health Plan of CT (the “Contractor”) for the
provision of services under the HUSKY B program as amended by Amendments 1, 2,
3, 4, 5, 6, 7, 8 and 9 is hereby further amended as follows:



  1.   Paragraph 1 of Part I as amended by Amendments 1, 2, 3, 4, 5, 6, 7, 8 and
9 is further amended to extend the contract end date from September 30, 2004 and
January 31, 2005.



  2.   Part II ‘GENERAL CONTRACT TERMS FOR MCOs” dated December 12, 2003 remain
unchanged and in full force and effect.



  3.   Appendix I as amended by Amendment 9 is deleted in its entirety and
replaced with Appendix I attached hereto and incorporated herein by reference.
The effective dates for Appendix I are 10/01/04 through 01/31/05.

ACCEPTANCES AND APPROVALS

This document constitutes an amendment to the above numbered contract. All
provisions of that contract and prior amendments, except those explicitly
changed or described above by this amendment, shall remain in full force and
effect.

     
CONTRACTOR
  DEPARTMENT
 
   
FirstChoice HealthPlans of Connecticut, Inc.
  Department of Social Services
 
   
   Thaddeus Bereday   9/29/04   
  _Michael P. Starkowski   9/30/04_
 
   
Signature (Authorized Official) Date
  Signature (Authorized Official) Date
 
   
   Thaddeus Bereday   Secretary   
  _Michael P. Starkowski   Deputy Commissioner
 
   
Signature (Authorized Official) Title
  Signature (Authorized Official) Title

OFFICE OF THE ATTORNEY GENERAL

Attorney General (as to form) Date

( ) This contract does not require the signature of the Attorney General
pursuant to an agreement between the Department and the Office of the Attorney
General dated:   

APPENDIX I – Amendment

First Choice Health Plan of Connecticut

HUSKY B Capitation Rate
10/01/04 – 01/31/05

1

186 – 300% FPL: $159.05

APPENDIX A – Amended

Plan Name
FirstChoice

                                                                 
Capitation Rates
10/01/04 – 01/31/05
  Fairfield   Hartford   Litchfield   Middlesex   New Haven   New London  
Tolland   Windham
Under One
  $ 580.21     $ 656.41     $ 654.49     $ 775.69     $ 652.17     $ 648.96    
$ 783.92     $ 628.96  
Ages 1 to 14
  $ 110.68     $ 119.48     $ 119.14     $ 140.71     $ 118.75     $ 118.14    
$ 142.19     $ 116.49  
Male – Ages
  $ 137.60     $ 149.72     $ 149.29     $ 175.78     $ 148.82     $ 148.11    
$ 177.57     $ 146.21  
15 to 39
Female – Ages
  $ 224.72     $ 250.37     $ 249.64     $ 296.11     $ 248.76     $ 247.51    
$ 299.28     $ 241.27  
15-39
Male – Ages 40
  $ 245.89     $ 274.99     $ 274.16     $ 325.75     $ 273.20     $ 271.82    
$ 329.24     $ 264.65  
and over
Female – Ages
  $ 236.35     $ 264.07     $ 263.28     $ 312.80     $ 262.35     $ 261.01    
$ 316.18     $ 254.22  

40 and over

2